Citation Nr: 0528172	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-09 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable evaluation for nephrolithiasis.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1977 and from December 1978 to October 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's nephrolithiasis has not been shown to be 
symptomatic; there is no objective evidence of any attacks of 
colic, nor has he been placed on diet or drug therapy, nor 
has he required any invasive or noninvasive procedures in 
recent years.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
nephrolithiasis have not been met.  §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.31, 4.115b, Diagnostic Codes 
(DC) 7508, 7509 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
November 2002, April 2003, April 2004, October 2004, and 
December 2004 that told the veteran what was necessary to 
substantiate his claim of entitlement to an increased rating 
for nephrolithiasis.  In addition, by virtue of the rating 
decision on appeal and the statement of the case (SOC) and 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking a 
compensable rating was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2002, April 2003, April 2004, October 2004, and 
December 2004 letters notified the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letters 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO has asked the veteran to submit all available 
evidence.  The December 2004 letter contains a specific 
request that the veteran submit any additional evidence that 
pertains to his claim.  He was asked to tell VA about any 
other records that might exist to support his claims.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of a May 2005 SSOC.  Thus, the Board 
considers VA's notice requirements are met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, records from Keesler Air Force 
Base, and provided the veteran with several VA examinations.  
The veteran has not indicated that there is additional 
evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

The veteran was granted entitlement to service connection for 
nephrolithiasis by rating decision dated in June 1991.  He 
was assigned a noncompensable evaluation.  In October 2002 
the veteran filed a claim, seeking a higher rating.

Nephrolithiasis is rated as hydronephrosis except for 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy, (2) drug therapy, or (3) 
invasive or non-invasive procedures more than two times per 
year, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.115b, DC 7508 (2004).  A 10 percent rating is warranted 
for hydronephrosis if there is only an occasional attack of 
colic, not infected and not requiring catheter drainage.  
38 C.F.R. § 4.115b, DC 7509 (2004).  A higher rating, of 20 
percent, is not warranted unless there are frequent attacks 
of colic, requiring catheter drainage.  Id.  A rating of 30 
percent is warranted for hydronephrosis if there are frequent 
attacks of colic with infection and impaired kidney function.  
Id.  Severe hydronephrosis is rated as renal dysfunction.  
Id. 

VA treatment notes from 2002 and 2003 do not indicate any 
episodes of nephrolithiasis or any attacks of colic 
associated with stones.  Records from Keesler Air Force Base 
indicate that in 1990 the veteran underwent surgery to place 
a urethral stent and to remove a stone.  Treatment records 
from 1993 indicate that the veteran complained of pain in his 
abdomen and gave a history of kidney stones.  

The veteran was provided a VA examination in December 2002.  
The veteran indicated that since 1990 he has had several 
episodes of flank pain and passage or urinary calculi.  He 
stated that he had not sought medical treatment for these 
problems and that the most recent episode was approximately 
in November 2002.  X-rays taken in January 2003 showed no 
evidence of urinary calcification.  There was no evidence of 
renal mass, urinary calculi, or hydronephrosis.  The 
diagnosis was remote history of urolithiasis, no urinary 
calculi apparent at this time.

The veteran underwent a second VA examination in April 2004.  
The veteran gave his same history and stated that his most 
recent urinary calculi were approximately in April 2003.

Based on the above, the Board finds that a compensable rating 
for the veteran's nephrolithiasis is not warranted.  The 
applicable regulation provides that in every case where the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
In this case, while the veteran has complained of occasional 
flank pain, there has been no objective evidence of colic, 
nor has there been any documented evidence of recurrent stone 
formation requiring drug or diet therapy or any invasive or 
noninvasive procedures in recent years.  On the most recent 
VA examination, the examiner referred to only a remote 
history of ureteral calculus, dating back to the early 
1990's.  With no contemporaneous findings of current 
disability, it must be concluded that the clear weight of the 
evidence favors a denial of the claim.  In arriving at this 
decision, consideration has been given to the doctrine of 
resolving favorable doubt in favor of the veteran; but as the 
clear weight of the evidence is against the claim for 
increase, the doctrine is not for application.  38 C.F.R. 
§ 3.102. 


ORDER

Entitlement to an increased compensable evaluation for 
nephrolithiasis is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


